                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA
                                      RELEASE ORDER

TO: UNITED STATES MARSHAL

RE: UNITED STATES OF AMERICA VS.              YAUNA MARIE TAYLOR

CASE NO: 4:21-CR-00014-RRB-SAO


Defendant      YAUNA MARIE TAYLOR ,

has this date met the bail conditions indicated below and is ordered discharged from custody.

 ☐ Released to                                                    , the third-party custodian(s).

 ☐ Paid cash bail in the amount of $

 ☐ Posted unsecured bond in the amount of $

 ☐ Posted bond secured by ☐ property or ☐ Surety in the amount of $
   with the Clerk of Court

 ☐ Surrendered passport to the U.S. Probation and Pretrial Services Office

 x Other To be released at 12:00 PM on 6/23/21 to a U.S. Pretrial Services Officer or a
 ☐
    a staff member of the Restore Program.




        DATED at Fairbanks, Alaska, this 22nd day of June, 2021.


                                                   s/MATTHEW M. SCOBLE
                                                  Matthew M. Scoble
                                                  United States Magistrate Judge




Original & 1 cy to U.S. Marshal
